Case: 18-41161      Document: 00515179516         Page: 1    Date Filed: 10/30/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 18-41161                            FILED
                                  Summary Calendar                   October 30, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
WILLIAM WALLACE FREY,

                                                 Plaintiff-Appellant

v.

LORIE DAVIS; BEN G. RAIMER; JENNIFER F. WILLIAMS; CHARLES D.
ADAMS; UNKNOWN PARTIES, Unknown Medical Supervisors; KEVIN
MOORE; UNKNOWN PARTY, Unknown Texas Department of Criminal
Justice Step II Grievance Investigators,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:18-CV-137


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       William Wallace Frey, Texas prisoner # 1718159, filed a civil rights
complaint in which he named several prison officials as defendants.                                   He
asserted that he suffered from problems with his spine that were aggravated
by transportation over bumpy roads in a prison vehicle known as a “chain bus.”


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-41161    Document: 00515179516      Page: 2   Date Filed: 10/30/2019


                                 No. 18-41161

He averred that specialists had recommended that various medical devices and
supplies be provided to him, but prison officials had failed to do so. Frey now
appeals from the dismissal, as frivolous and for failure to state a claim on
which relief may be granted, of his complaint.
      Although pro se briefs are liberally construed, see Morrow v. FBI, 2 F.3d
642, 643 n.2 (5th Cir. 1993), even pro se litigants must brief arguments in order
to preserve them, Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Frey’s
pro se brief does not refer to any of the several defendants by name or by any
other identifying characteristic, and he has therefore abandoned his claims by
failing to adequately brief them. See id.
      Even if we assume arguendo that Frey’s briefing is adequate, his appeal
lacks arguable merit. He sued medical care providers Williams and Adams,
asserting that they failed to order that he be transported on a patient transport
vehicle, and that they failed to order that he receive therapeutic medical
devices. Because the record establishes that Frey “was afforded extensive
medical care by prison officials,” however, he is unable to establish a claim of
deliberate indifference to his serious medical needs. Brauner v. Coody, 793
F.3d 493, 500 (5th Cir. 2015) (quotation and citation omitted).
      Additionally, Frey’s mere disagreement with the mode of transportation
chosen by prison officials does not state an Eighth Amendment claim for
indifference to medical needs. See Norton v. Dimazana, 122 F.3d 286, 292 (5th
Cir. 1997). The record also establishes that Frey did not meet the criteria for
any available mode of transportation other than “chain bus.” In view of the
foregoing, the district court did not err in dismissing Frey’s claims against
Williams and Adams. See Brewster v. Dretke, 587 F.3d 764, 770 (5th Cir. 2009).
      Frey’s claims against defendants Davis and Raimer were based on their
supervisory positions, as were his claims against the unknown supervisors of



                                       2
    Case: 18-41161     Document: 00515179516     Page: 3   Date Filed: 10/30/2019


                                  No. 18-41161

Williams and Adams. These claims were properly dismissed because Frey
failed to allege that any of the supervisory defendants affirmatively
participated in the acts that allegedly caused a constitutional deprivation or
that an unconstitutional policy was implemented by these defendants and that
such unconstitutional policy was causally related to his injury. See Porter
v. Epps, 659 F.3d 440, 446 (5th Cir. 2011). Finally, Frey’s claims against Moore
and unknown investigators for their roles in the denial of his grievances were
properly dismissed because an inmate has no liberty interest in having
grievances resolved to his satisfaction. See Geiger v. Jowers, 404 F.3d 371, 374
(5th Cir. 2005).
      Because Frey’s appeal lacks arguable merit, it is dismissed as frivolous.
See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2. Both
this court’s dismissal of the instant appeal and the district court’s dismissal of
his complaint count as strikes for purposes of 28 U.S.C. § 1915(g).           See
Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996). Frey had previously
accumulated two strikes. See Frey v. Buckingham, 554 F. App’x 340, 342 (5th
Cir. 2014) (noting that the district court’s dismissal counted as a strike); Frey
v. Moss, No. 4:13-cv-418 (E.D. Tex. June 23, 2015). Because Frey has now
accumulated at least three strikes, he is barred from proceeding in forma
pauperis in any civil action or appeal unless he “is under imminent danger of
serious physical injury.” § 1915(g). Frey is warned that filing actions or
appeals that are frivolous or fail to state a claim will result in the imposition
of additional and more severe sanctions.
      APPEAL DISMISSED AS FRIVOLOUS; 28 U.S.C. § 1915(g) BAR
IMPOSED; SANCTION WARNING ISSUED.




                                        3